United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., claiming as widow of D.J., Appellant
and
U.S. POSTAL SERVICE, BRIGHTON POST
OFFICE, Brighton, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Timothy Quinn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1025
Issued: March 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 22, 2008 appellant, through her attorney, filed a timely appeal of a
March 22, 2007 decision of an Office of Workers’ Compensation Programs hearing
representative denying her claim for death benefits and a January 24, 2008 nonmerit decision
denying her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this appeal.
ISSUES
The issues are: (1) whether the employee’s stroke on October 29, 1998 and his death on
October 31, 1998 were causally related to his October 28, 1998 employment-related surgery; and
(2) whether the Office properly denied appellant’s request for a merit review of her claim
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board. In a November 16, 2001 decision, the
Board set aside the Office’s October 20, 2000 and January 16, 2001 decisions which denied

appellant’s claim for survivor’s benefits.1 The Board found a conflict in the medical opinion
evidence between the employee’s attending physician and an Office medical adviser as to
whether the employee’s stroke and resultant death on October 31, 1998 were causally related to
his employment-related surgery on October 28, 1998. The Board remanded the case to the
Office for referral to an impartial medical specialist to resolve the conflict in the medical opinion
evidence. The facts and the history relevant to the present appeal are set forth.
On August 14, 1998 the Office accepted that the employee, a 48-year-old manual
distribution clerk, sustained right wrist tendinitis, carpal tunnel syndrome and lateral
epicondylitis on April 9, 1998. It authorized right carpal tunnel release, radial nerve
decompression and lateral elbow fasciotomy, which were performed on October 28, 1998. On
October 29, 1998 the employee sustained a right cerebral stroke while at home eating breakfast.
He was hospitalized and died on October 31, 1998. On March 9, 1999 the employee’s widow
filed a claim for survivor’s benefits contending that her husband’s death was caused by the
stroke that resulted from complications of his accepted work-related surgery. The death
certificate listed the immediate cause of death as cerebrovascular accident.
On January 10, 2002 the Office referred a statement of accepted facts, the case record and
question to be addressed, to Dr. Peter S. Quintero, a Board-certified neurologist, for an impartial
medical examination. In a February 11, 2002 medical report, Dr. Quintero opined that the
employee’s stroke and resultant death were not causally related to his October 28, 1998
employment-related surgery.
By decision dated February 22, 2002, the Office denied appellant’s claim.2 It accorded
special weight to Dr. Quintero’s February 11, 2002 report as an impartial medical specialist.
In a March 8, 2002 letter, appellant, through counsel, requested an oral hearing before an
Office hearing representative.
By decision dated January 16, 2003, an Office hearing representative set aside the
February 22, 2002 decision and remanded the case to obtain a supplemental report from
Dr. Quintero. She found that his opinion was not entitled to special weight because he did not
review all the relevant medical evidence and he was not given the Office’s definitions of causal
relationship for determining whether a relationship existed between the employee’s stroke and
death and his October 28, 1998 employment-related surgery.
In an April 15, 2003 supplemental report, Dr. Quintero stated that the employee’s stroke
and resultant death were not caused by the accepted employment-related surgery. The Office
issued an April 17, 2003 decision again denying appellant’s claim. It accorded special weight to
Dr. Quintero’s February 11, 2002 and April 15, 2003 reports. In a May 6, 2003 letter, appellant,
through counsel, requested an oral hearing.

1

Docket No. 01-911 (issued November 16, 2001).

2

The Board notes that the Office’s February 22, 2002 decision is not contained in the case record.

2

In a February 5, 2004 decision, an Office hearing representative set aside the April 17,
2003 decision and remanded the case to the Office. He found that a new conflict in medical
opinion evidence arose between Dr. Quintero and Dr. Victoria J. Simpson, a Board-certified
anesthesiologist, regarding the issue of whether the presence of a cardiac defect was necessary to
allow emboli to move to the brain after the release of a tourniquet. On remand, the hearing
representative instructed the Office to refer the case record to an impartial panel of physicians
specializing in neurology, internal medicine and anesthesiology.
By letter dated March 23, 2004, the Office referred the case record, a statement of
accepted facts and question to be addressed, to Dr. Anthony D. Piccone, a Board-certified
anesthesiologist, Dr. Stanley H. Ginsburg, a Board-certified neurologist and Dr. Annu
Ramaswamy, a Board-certified internist.
Dr. Ginsburg’s March 30, 2004 report and
Drs. Piccone’s and Ramaswamy’s April 23, 2004 report found that the employee’s stroke and
subsequent death were not caused by his employment-related surgery.
By decision dated May 13, 2004, the Office again denied appellant’s claim. It accorded
special weight to the reports of the impartial medical panel.
On May 31, 2004 appellant, through her attorney, requested an oral hearing. Counsel
contended that Dr. Ginsburg was associated with a physician of record who was previously
associated with appellant’s case. He further contended that Dr. Piccone and Dr. Ramaswamy
were not properly selected under the Physician’s Directory System (PDS).
By decision dated December 17, 2004, an Office hearing representative, set aside the
May 13, 2004 decision and remanded the case to the Office. She found that the impartial
physicians of record were not properly selected through the PDS and, thus, constituted second
opinion physicians. The Office hearing representative determined that an unresolved conflict
remained as to the causal relationship between the employee’s stroke and death and his accepted
employment-related surgery. On remand, she instructed the Office to utilize the PDS to select a
panel of impartial medical specialists to resolve the conflict.
On January 28, 2005 the Office referred the case record, a statement of accepted facts and
questions to be addressed, to Dr. Richard B. Green, a Board-certified anesthesiologist,
Dr. Sander H. Orent, a Board-certified internist and Dr. Amelia Scott Barrett, a Board-certified
neurologist, for impartial medical review. Copies of the PDS note that appellant’s zip code was
entered as 80631 during the selection process. The record reflects that numerous physicians
were contacted and bypassed during the selection process and a notation was made explaining
the reason for each bypass. The various reasons included that certain physicians did not perform
impartial medical examinations, their telephone numbers had been disconnected or they had
moved or retired.
In a February 3, 2005 letter, counsel requested that the Office provide copies of the
appointment screen from the PDS pursuant to FECA Bulletin No. 00-01 together with any other
documentation regarding the selection of the panel. He also requested the statement of accepted
facts and questions posed to each physician. On February 3, 2005 the Office provided counsel
with copies of the statement of accepted facts and questions posed to the selected impartial
medical specialists.

3

By letter dated March 3, 2005, the Office advised counsel that the impartial medical
specialists did not have all the medical records necessary for completion of their reports. It
requested that he provided additional medical evidence, including the actual anesthesia record
and the employee’s admitting laboratory test results and vital signs. Counsel submitted the
requested evidence by letter dated March 14, 2005.
In a February 8, 2005 report, Dr. Orent reviewed the employee’s medical records. He
opined that the employee’s stroke on October 29, 1998 and resultant death on October 30, 1998
were not caused by his October 28, 1998 employment-related surgery. Dr. Orent disagreed with
the opinion that prolonged occlusion time with a tourniquet created a thrombus in the employee’s
extremity, which somehow embolized through his heart to the carotid artery. He stated that this
was not only physiologically improbable but essentially impossible. Dr. Orent explained that, in
order for the clot to have reached the employee’s brain, there would have to be a hole in his
heart, i.e., some sort of shunt between the venous and arterial circulations. He related that this
was neither present nor proven as fact by test results. Dr. Orent stated that echocardiograms of
the heart would certainly have detected the presence of a hole. Given the complete lack of
mechanism to explain how such an embolus could travel from a vein in the arm to the brain, it
was not possible to postulate a relationship between the surgical procedure and subsequent
stroke. Dr. Orent noted that another possibility would have been a complication of anesthesia
such that the employee was hypoxic for some period of time. However, there was no
documentation to this effect in the medical record. Dr. Orent stated that additional information
was required. He wanted to review the actual anesthesia record to be certain that there was no
drop in blood pressure or other untoward event during the course of the anesthesia. Dr. Orent
also wished to review the employee’s admitting laboratory tests and vital signs to be sure that no
abnormalities were overlooked prior to the surgery. He opined that, if no abnormalities were
demonstrated then, it was more probable than not that the employee’s death was caused by a
coincidental event and not the October 28, 1998 employment-related surgery.
In a February 23, 2005 report, Dr. Barrett stated that it was well documented in medical
literature that up to two percent of patients undergoing surgery including, the employee, was at
risk for perioperative stroke. However, the employee’s perioperative stroke was due to several
risk factors which caused his death. Dr. Barrett reviewed the employee’s medical records and
death certificate. She disagreed with the theory that the tourniquet time of 60 minutes might
have caused a venous embolism that traveled to the right major coronary artery (MCA) through a
right-to-left shunt in the heart. Dr. Barrett related that no such stunt was found on transthoracic
echocardiogram, which excluded this mechanism as the cause of the stroke. She stated that the
employee’s nonemployment-related risk factors included obesity, a history of smoking,
hypercholesterolemia, a family history of early vascular death and possible diabetes. Dr. Barrett
related that it was no coincidence that it occurred one day following surgery based on these risk
factors. She opined that although a risk of stroke was associated with surgical procedures, there
was no causal relationship between the employee’s work-related surgery and his subsequent
stroke and death.
In a February 24, 2005 report, Dr. Green stated that the sudden onset of symptoms while
eating breakfast was suggestive of an embolus versus thrombotic event which occurred over
time. He stated that the embolus could have originated from the arterial or venous circulation.
Dr. Green explained the development of clots in the venous system, which later lead to an

4

embolus affecting pulmonary circulation, could have resulted in shortness of breath or if large
enough sudden death. He stated that the use of a tourniquet has been associated with venous
thrombosis more likely in the lower extremity rather than in the upper extremity. Dr. Green
related that during the employee’s surgery, a tourniquet was used for one hour, which was within
the acceptable range of less than two hours. He noted that the employee did not complain about
any postoperative pain in either his upper or lower extremities. The employee did not have a
shunt or patent foramen ovale, which would have resulted in an embolus from venous
circulation. Dr. Green also did not have a history of valsalva while eating his breakfast prior to
the onset of his symptoms, which would have increased the chances of detecting a patent
foramen ovale.
Based on his review of the anesthesia and recovery room records, no significant event
occurred during this time period. Dr. Green opined that the general anesthesia was not directly
related to the employee’s stroke. He noted that cerebral embolisms can occur from the heart but
the employee had an echocardiogram in the emergency room, which showed no sign of atrial clot
or fibrillation or lesions on the mitral or aortic valves. Dr. Green stated that more than likely the
heart was not the source. He indicated that embolic strokes occurred with disease of the internal
carotid or at the bifurcation of the internal and external carotid arteries. Studies of the
employee’s carotid artery showed minimal disease and no emboli from the aorta or major
arteries. Dr. Green stated that the employee was not diagnosed with diabetes but he had a fasting
glucose of 305 upon arrival at the emergency room, which was above 200 and suggestive of
diabetes. The employee’s other conditions included a body mass index (BMI) of 34.8, near
morbid obesity in a body mass index of more than 35. He had a history of hypercholesterolemia
and an elevated sedimentary rate of 46 while the range was from 0 to 20. Dr. Green noted that
hypercholesterolemia was associated with vascular disease. Dr. Green stated that increased
sedimentary rates were a sign of chronic infection and were associated with increased chance of
arterial endothelial damage and, therefore, formation of arterial clots. He noted that stress
hormones were released during general anesthesia and unavoidable which increased the chance
of clot formation. Dr. Green related that this most likely occurred in the venous system rather
than in the arterial system. He opined that anesthesia does have its inherent risk but what
happened to the employee was more likely associated with his medical health rather than any
specific anesthesia risk or surgery.
In a supplemental report dated March 23, 2005, Dr. Orent reviewed the anesthesia report
and employee’s records on admission to the hospital on the date of surgery. The employee’s
blood pressure during anesthesia never dropped below 110 systolic either in the operating or
recovery room. Dr. Orent further stated that the employee’s pulse oximetry remained at a 96
percent level throughout the entire procedure. There were no complications of intubation or
drops in blood pressure that might have resulted in a stroke at a later date. Dr. Orent related that
the admission history and physical examination did not contain symptoms suggestive of a risk
for stroke prior to the surgery. He did not review any preoperative laboratory tests but, stated
that it was unlikely that they would substantially change or alter his previously expressed
opinions. Dr. Orent opined that it was more probable than not that the employee’s stroke was
coincidental to surgery and anesthesia based on his review of the medical records.
By decision dated April 8, 2005, the Office denied appellant’s claim. It found that the
opinions of Dr. Orent, Dr. Green and Dr. Barrett were entitled to special weight as impartial

5

medical specialists in finding that the employee’s stroke and death on October 30, 1998 were not
caused by his October 28, 1998 employment-related surgery. The Office further found that the
record established that the physicians were properly selected from the PDS.
On April 25, 2005 appellant, through counsel, requested an oral hearing.
At the August 22, 2006 hearing, counsel contended that the Office failed to utilize the
PDS in selecting the impartial medical panel. He contended that the hearing representative
improperly denied his request to subpoena a medical examination scheduler used by the Office.3
Counsel further contended that neither Dr. Orent nor Dr. Green reviewed the anesthesia,
recovery room or laboratory test reports. He contended that Dr. Barrett did not address the issue
of whether the October 28, 1998 employment-related surgery caused the employee’s stroke.
By decision dated March 22, 2007, the Office hearing representative affirmed the April 8,
2005 decision. She accorded special weight to the opinions of Dr. Orent, Dr. Green and
Dr. Barrett as impartial medical specialists in finding that the employee’s stroke and death were
not caused by his October 28, 1998 employment-related surgery.
In a letter dated December 7, 2007, appellant, through counsel, requested
reconsideration.4 Counsel contended that the Office used its second opinion service rather than
the PDS to select Dr. Barrett and Dr. Green as impartial medical specialists. He also contended
that the statement of accepted facts was incomplete as it did not mention the employee’s
accepted cervical disc herniation at C5-6, which led to a fusion in 1992. Counsel stated that an
Office medical adviser determined that the absence of this condition was relevant. He contended
that the opinions of Dr. Orent and Dr. Green were not rationalized and that Dr. Barrett failed to
address the issue of whether the employee’s work-related surgery caused his stroke. Appellant
submitted a deposition of an individual on behalf of plaintiffs who had filed a lawsuit in district
court in Denver, Colorado against Medical OPS Management, a company used by the Office to
select the impartial medical specialists. The lawsuit alleged that Medical OPS Management was
engaged in biased procurement of medical evidence for insurance companies. Appellant
submitted a list of neurologists and anesthesiologists skipped by the medical examination
scheduler.
By decision dated January 24, 2008, the Office denied appellant’s request for
reconsideration, finding that the evidence submitted did not warrant further merit review of its
prior decisions.

3

By decision dated July 18, 2006, the hearing representative denied appellant’s request to subpoena the medical
examination scheduler used by the Office to select the panel of impartial medical specialists.
4

Prior to appellant’s request for reconsideration of the March 22, 2007 decision, she appealed the decision to the
Board. By order dated November 29, 2007, the Board dismissed her appeal because she wished to seek
reconsideration before the Office. Docket No. 07-1801 (issued November 29, 2007).

6

LEGAL PRECEDENT -- ISSUE 1
The United States shall pay compensation for the death of an employee resulting from
personal injury sustained while in the performance of duty.5 An appellant has the burden of
proving by the weight of the reliable, probative and substantial evidence that the employee’s
death was causally related to his or her federal employment. This burden includes the necessity
of furnishing medical opinion evidence of a cause and effect relationship based on a proper
factual and medical background. The opinion of the physician must be one of reasonable
medical certainty and must be supported by medical rationale.6 The mere showing that an
employee was receiving compensation for total disability at the time of death does not establish
that the employee’s death was causally related to his or her federal employment.7
Section 8123(a) of the Act8 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 The implementing regulations
states that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an Office medical adviser, the Office
shall appoint a third physician to make an examination. This is called a referee examination and
the Office will select a physician who is qualified in the appropriate specialty and who has no
prior connection with the case.10
When there exists opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.11
ANALYSIS -- ISSUE 1
The Board finds that appellant has not established that the employee’s stroke on
October 29, 1998 or death on October 31, 1998 resulted from his October 28, 1998 employmentrelated surgery.
The Board on prior appeal found a conflict in medical opinion evidence. The Office
properly referred the employee’s medical records to a team of impartial medical specialists
consisting of Drs. Orent, Barrett and Green to resolve the issue of whether the employee’s stroke
5

5 U.S.C. § 8102(a).

6

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

7

Susanne W. Underwood (Randall L. Underwood), 53 ECAB 139 (2001).

8

5 U.S.C. §§ 8101-8193.

9

Id. at § 8123(a).

10

20 C.F.R. § 10.321.

11

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

7

on October 29, 1998 or death on October 31, 1998 were causally related to his October 28, 1998
surgery. In a February 8, 2005 report, Dr. Orent, reviewed the case record in detail. Although he
wished to review the anesthesia record to determine whether there was a drop in blood pressure
and the employee’s admitting laboratory tests and vital signs to determine whether any
abnormalities were overlooked prior to surgery, he concluded that it was more probable than not
that the employee’s death was caused by a coincidental event and not the October 28, 1998
employment-related surgery. Dr. Orent disagreed with the opinion of prior physicians that
prolonged occlusion time with a tourniquet created a thrombus in the employee’s extremity
which somehow embolized through his heart to the carotid artery. He explained that this was not
only physiologically improbable but essentially impossible as test results such as, an
echocardiogram, did not demonstrate that the employee had a hole in his heart or shunt between
the venous and arterial circulations which would have allowed a clot to reach his brain.
Dr. Orent also explained that given the complete lack of mechanism to explain how such an
embolus could travel from the vein in the arm to the brain, it was not possible for him to
postulate a relationship between the surgical procedure and stroke. While he noted that another
possibility would have been a complication of anesthesia such that the employee was hypoxic for
some period of time, he stated that clearly there was no documentation to this effect in the
medical record.
In a supplemental report dated March 23, 2005, Dr. Orent again opined that it was more
probable than not that the employee’s stroke was coincidental to his surgery and anesthesia based
on his review of the anesthesia report and the employee’s initial history and physical
examination for admission to the hospital on October 28, 1998. He explained that the
employee’s blood pressure during anesthesia never dropped below 110 systolic either in the
operating or recovery room. Dr. Orent further explained that the employee’s pulse oximetry
remained at a 96 percent level throughout the entire procedure. He related that there were no
complications of intubation or as stated any drops in blood pressure that might have resulted in a
stroke at a later date. Dr. Orent noted that the admission history and physical did not contain
symptoms that might have suggested a risk for stroke prior to the surgery. Although he did not
review any preoperative laboratory tests, he opined that it was unlikely that they would
substantially change or alter his previously expressed opinions.
In a February 23, 2005 report, Dr. Barrett opined that although a risk of stroke was
associated with surgical procedures, there was no causal relationship between the employee’s
work-related surgery and his subsequent stroke and death based on her review of the case record
and his death certificate. She indicated that it was well documented that two percent of patients
undergoing surgery, which included the employee, were at risk for perioperative stroke.
Dr. Barrett, however, attributed the employee’s perioperative stroke to his nonemploymentrelated risk factors, such as obesity, a history of smoking, hypercholesterolemia, a family history
of early vascular death and possible diabetes. She stated that it was no coincidence that the
stroke occurred one day following surgery based on these risk factors. Dr. Barrett related that
since a transthoracic echocardiogram did not identify a stunt, the tourniquet time of 60 minutes
could not have caused a venous embolism to travel to the right MCA via a right-to-left shunt in
the heart.
Dr. Green’s February 24, 2005 report found that general anesthesia was not directly
related to the employee’s stroke. He stated that the sudden onset of symptoms while eating

8

breakfast was suggestive of an embolus versus thrombotic event which occurred over time.
Dr. Green explained the development of clots in the venous system which could later lead to an
embolus that affected pulmonary circulation resulting in either shortness of breath or sudden
death. He stated that the use of a tourniquet has been associated with venous thrombosis more
likely in the lower extremity rather than in the upper extremity. Dr. Green, however, stated that
the use of a tourniquet for one hour during the employee’s surgery was within the acceptable
range of less than two hours. He related that the employee did not complain about any
postoperative pain in either his upper or lower extremities. In addition, Dr. Green did not find
any evidence either a shunt or patent foramen ovale, which would have resulted in an embolus
from venous circulation. He noted that the employee did not have a history of valsalva while
eating his breakfast prior to the onset of his symptoms, which would have increased the chances
of detecting a patent foramen ovale. Based on his review of interpretations of the anesthesia and
recovery room records, Dr. Green determined that no significant event occurred during this time
period. He stated that more than likely the heart was not the source. Dr. Green related that
although cerebral embolisms can occur from the heart, an echocardiogram which was performed
in the emergency room did not show a sign of atrial clot or fibrillation or lesions on the mitral or
aortic valves. Further, he related that although embolic strokes occurred with disease of the
internal carotid or at the bifurcation of the internal and external carotid arteries, the employee’s
carotid showed minimal disease and no emboli from the aorta or major arteries. Dr. Green
opined that anesthesia does have its inherent risk but what happened to the employee was more
likely associated with his medical health, which included diabetes, near morbid obesity,
hypercholesterolemia and an elevated sedimentary rate, rather than any specific anesthesia risk
or surgery. He stated that hypercholesterolemia was associated with vascular disease and that
increased sedimentary rates were a sign of chronic infection and were associated with an
increased chance of arterial endothelial damage which leads to the formation of arterial clots.
The Board finds that the opinions of Drs. Orent, Barrett and Green are well rationalized
and based on a proper factual and medical background and, thus, entitled to special weight
afforded impartial medical specialists. They found that the employee’s stroke and death on
October 31, 1998 were not caused by his October 28, 1998 employment-related surgery. For
these reasons, their reports constitute the special weight of the medical opinion evidence afforded
an impartial medical specialist.12
Counsel contended that Dr. Orent, Dr. Barrett and Dr. Green were not properly selected
under the PDS. An impartial medical specialist is selected using a rotational system based on the
PDS.13 The services of all available and qualified Board-certified specialists will be used as far
as possible to eliminate any inference of bias or partiality. This is accomplished by selecting
specialists in alphabetical order as listed in the roster chosen under the specialty and/or
subspecialty heading in the appropriate geographic area and repeating the process when the list is
exhausted.14 The Board notes that appellant’s challenge to the selection of Drs. Orent, Barrett
12

See Darlene R. Kennedy, 57 ECAB 414 (2006).

13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4.b(1)(May 2003);
L.W., 59 ECAB ____ (Docket No. 07-1346, issued April 23, 2008).
14

Id.

9

and Green did not occur until after issuance of the Office’s April 8, 2005 decision which
accorded special weight to their opinions. If appellant disagreed with this selection, she should
have noted her objections at or near the time the employee’s case record was referred to the
physicians on January 28, 2005. Counsel complied with the Office’s March 3, 2005 request for
submission of additional medical evidence for review by the impartial medical panel without
stating any objections to their selection. Moreover, the Board notes that the Office followed its
procedures and provided the evidence necessary to establish the physicians were selected in a
fair and unbiased manner. The record demonstrates that the Office adhered to the selection
procedures, that reasons were provided for each physician who was bypassed and that the only
zip code utilized was the zip code of appellant’s address of record. The Board finds that
appellant has not presented sufficient evidence to establish that Dr. Orent, Dr. Barrett and
Dr. Green were improperly selected as the impartial medical panel.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,15
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.16 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.17 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS -- ISSUE 2
In a letter dated December 7, 2007, appellant, through counsel, disagreed with the Office
hearing representative’s March 22, 2007 decision. The relevant issue in the case, whether the
employee’s stroke and death were caused by the accepted employment-related surgery, is
medical in nature.
In the request for reconsideration, counsel argued that the Office used its second opinion
service rather than the PDS to select Dr. Barrett and Dr. Green as impartial medical specialists.
He contended that the second opinion service was biased. Counsel further argued that the
statement of accepted facts was incomplete as it did not mention the employee’s accepted
cervical disc herniation at C5-6, which led to a fusion in 1992. He stated that an Office medical
adviser determined that the absence of this condition was relevant. Counsel contended that the
opinions of Dr. Orent and Dr. Green were not rationalized and that Dr. Barrett failed to address
the issue of whether the employee’s work-related surgery caused his stroke. Evidence that
15

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
16

20 C.F.R. § 10.606(b)(1)-(2).

17

Id. at § 10.607(a).

10

repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a case.18 Counsel’s contentions were previously made and
addressed by the Office in its prior decisions and, thus, do not constitute relevant and pertinent
new evidence not previously considered by the Office. The Board finds that this evidence does
not require reopening appellant’s claim for further review on the merits.
Appellant submitted a deposition regarding a lawsuit filed against Medical OPS
Management alleging that it was engaged in biased procurement of medical evidence for
insurance companies and provided a list containing the names of neurologists and
anesthesiologists allegedly skipped by the medical examination scheduler. The Board has held
that the submission of evidence which does not address the particular issue involved in the case
does not constitute a basis for reopening the claim.19 As the issue in this case is medical in
nature, the factual evidence submitted by appellant is not relevant and, thus, insufficient to
warrant further merit review of her claim.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As she did not meet any of the necessary regulatory requirements, the Board finds that
she is not entitled to further merit review.20
CONCLUSION
The Board finds that the employee’s stroke and death on October 31, 1998 were not
causally related to his October 28, 1998 employment-related surgery. The Board further finds
that the Office properly denied appellant’s request for a merit review of her claim pursuant to 5
U.S.C. § 8128(a).

18

James W. Scott, 55 ECAB 606, 608 n.4 (2004); Freddie Mosley, 54 ECAB 255 (2002).

19

D’Wayne Avila, 57 ECAB 642 (2006).

20

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

11

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2008 and March 22, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

12

